EXHIBIT 10.7(b) SCHEDULE A TO EXHIBIT 10.6(b) The following individuals entered into Executive Deferred Compensation Plans with The Ohio Valley Bank Company identified below which are identical to the Executive Deferred Compensation Plan, dated December 18, 2012, between Jeffrey E. Smith and The Ohio Valley Bank Company filed herewith. Name Date of Director Deferred Fee Plan Thomas E. Wiseman December 18, 2012 Scott W. Shockey December 18, 2012 Katrinka V. Hart December 18, 2012 E. Richard Mahan December 18, 2012
